Per Curiam.

The Municipal Court finding that the landlord had sustained the burden of proof on the issue of good faith was warranted by the proof adduced. The landlord also established that it had an equity in the property of not less than 25% of the purchase price. The determination of the Appellate Term should be reversed and the final order of the Municipal Court awarding possession of the premises to the landlord affirmed, with costs and disbursements to the landlord in this court and with $30 costs in the Appellate Term.
Martin, P. J., Townley, Callahan, Wasservogel and Peck, JJ., concur.
Determination of the Appellate Term Unanimously reversed and final order of the Municipal Court awarding possession of the premises to the landlord affirmed, with costs and disbursements to the landlord in this court and with $30 costs in the Appellate Term. Settle order on notice. [See 270 App. Div. 753.]